Citation Nr: 9929099	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  96-33 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for schizoaffective 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

The veteran served on active duty from August 1981 to August 
1984.

This appeal arose from a July 1995 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the benefit 
sought.  In May 1998, this issue was remanded by the Board of 
Veterans' Appeals (Board) for additional development.  A 
rating action was then issued in May 1999, which continued to 
deny entitlement to the requested benefit.

As noted, this issue was remanded by the Board so that the 
veteran could be afforded a VA psychiatric examination.  
However, this examination was scheduled at the same VA 
facility where the veteran was employed.  Moreover, the 
examination that was conducted was performed by a 
psychologist, not a psychiatrist, as instructed by the 
Board's remand.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter "the Court"), 
in Stegall v. West, 11 Vet. App. 268 (1998), stated that, 
when a case is remanded by either the Court or by the Board, 
a veteran has, as a matter of law, the right to compliance 
with that remand.  Since the Board must ensure that the 
instructions of a remand are complied with, failure to do so 
would constitute error on the part of the Board.

A review of the record indicates that the veteran referred to 
treatment in 1978 for psychiatric complaints and had also 
referred to a 1988 or 1989 hospitalization following a 
suicide attempt.  The RO should request that she provide the 
complete names and addresses of the facilities where she was 
treated so that the reports of this treatment can be obtained 
and associated with the claims folder.

The record further shows that the veteran was seen for 
complaints of depression in service.  She reported continuing 
symptoms of depression in 1989.  She sought additional 
treatment in 1994.  If no chronic disease was diagnosed 
either in service or during any applicable presumptive 
period, an appellant must establish service connection by 
affirmatively showing that the claimed disability was 
incurred coincident with service.  38 C.F.R. § 3.303(b) 
(1998) states that continuity of symptomatology is required 
only where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  The RO is 
reminded that this regulation requires continuity of 
symptomatology, not continuity of treatment.  See Wilson v. 
Derwinski, 2 Vet. App. 16 1991).

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
request that she provide the complete 
name and address of those facilities from 
whom she sought treatment in 1978 and 
from 1984 to 1994 (particularly the 
facility where she was hospitalized 
following a reported suicide attempt in 
1989).  She should also be requested to 
sign and return a consent form 
authorizing the release of those records 
held by private facilities.  Once this 
information is received, the RO should 
contact the named facilities and request 
copies of the veteran's treatment 
records.

2.  Once the above-requested development 
has been completed and after the records 
have been associated with the claims 
folder, the RO should afford the veteran 
a complete VA examination by a 
psychiatrist.  This physician, after a 
complete review of the entire claims 
folder, should answer the following 
question:

Was the depression noted in 
service an early manifestation 
of the currently diagnosed 
schizoaffective disorder?

All indicated special studies deemed 
necessary should be accomplished.  The 
entire claims folder must be made 
available to the examiner prior to the 
examination so that the veteran's entire 
medical history can be taken into 
consideration, and the examiner is asked 
to indicate in the examination report 
that the claims file has been reviewed.

3.  The RO should inform the veteran of 
the importance of reporting to the 
scheduled examination and should inform 
her of the consequences of her failure to 
do so (such as the denial of her claim).  
This letter, as well as a copy of the 
notification letter informing her of the 
date and time of her examination, must be 
associated with the claims folder.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












